Citation Nr: 0023964	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration wound to the dorsal aspect of the 
left hand, with ankylosis of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from November 1950 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased evaluation for service-connected residuals of a 
laceration wound to the dorsal aspect of the left hand, with 
ankylosis of the left index finger.

The Board has remanded this matter on two occasions.  In June 
1997, in pertinent part, the Board remanded this matter for 
development to obtain records for any outpatient treatment 
received by the veteran since 1995 and to schedule an 
orthopedic examination.  In April 1999, the Board remanded 
this matter to ensure that prior requested development be 
complete pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  The Board is satisfied that all directives have been 
accomplished and that no further development is necessary for 
an equitable determination in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a laceration wound to the 
dorsal aspect of the left hand, with ankylosis of the left 
index finger is manifested by pain with some limitation of 
motion and persistent scarring.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a laceration wound to the dorsal 
aspect of the left hand, with ankylosis of the left index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. 4.71, Diagnostic Code 5225 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection has been in effect for residuals of a 
laceration wound to the dorsal aspect of the left hand, with 
ankylosis of the left index finger since a rating decision 
dated in February 1954 with an assignment of 10 percent from 
March 26, 1953.  That rating is protected.  

In March 1995, the veteran claimed increased severity 
associated with his left hand and left index finger 
disability.  In VA outpatient reports dated in July 1995, the 
examiner noted significant problems on flexion and extension.  
The examiner indicated that the veteran could only flex his 
metacarpal phalangeal joint 30 degrees, his proximal 
interphalangeal joint 30 degrees, and his distal 
interphalangeal joint 30 degrees.  His extension was limited 
to 30 degrees with both the metacarpal phalangeal joint and 
the proximal interphalangeal joint.  The examiner noted that 
the veteran was unable to grasp any type of object firmly.  
Further, the examiner noted that the veteran's left hand was 
fairly nonfunctional due to a flexion contracture of the 
fourth finger and an early Dupuytren's abnormality with a 
high probability of carpal tunnel syndrome.  

In a November 1995 statement, the physician reported that the 
veteran's finger was stiffening up and affecting his entire 
left side including the hand and body.  

In November 1996, the veteran had a personal hearing, at 
which time he testified that his left hand was numb, that 
when he tried to grasp objects, his finger curled up in his 
hand.  Transcript (T.) at 1.  He also stated that he had deep 
pain and that there was no circulation in his hand.  (T.) at 
2.  He testified that if he were to put his hand in boiling 
water, he would not feel anything.  (T.) at 2.  Also, the 
veteran could only bend his finger about one-half of the way 
to the palmar surface.  (T.) at 2.  In fact, the veteran 
stated that he had problems touching the palm with his other 
fingers as well.  (T.) at 2.  When asked about employment, 
the veteran stated that he was retired.  (T.) at 3.  As to 
daily activities, the veteran further testified that he had 
trouble doing small things with his left hand like buttoning 
a shirt.  (T.) at 3.  The veteran stated that he was right 
handed.  (T.) at 4.  

In November 1997, the veteran was seen by a private medical 
doctor, at which time he complained of stiffness, tingling, 
and numbness in the left hand.  The physician noted that 
flexion of the veteran's left index finger lacked 15 degrees 
to maybe 60 to 70 degrees.  The distal interphalangeal joint 
flexed fully and extended nearly fully.  The distal 
interphalangeal joint of the long and ring fingers functioned 
normally.  The proximal interphalangeal joints flexed to 
about 80 degrees and were stiff.  The doctor stated that on 
x-ray study, there was degenerative joint disease with 
multiple spurring of the distal interphalangeal joints of all 
his fingers with more degeneration of the proximal 
interphalangeal joints of his long fingers.  The assessment 
rendered was degenerative joint disease with multiple finger 
involvement with dysfunction, lack of flexibility, and lack 
of motion of the hand.  

On VA medical examination in April 1998, the examiner noted 
that the combination of a low grade Dupuytren's contraction 
and carpal tunnel syndrome definitely led to a very 
nonfunctional left hand.  Significant disability of the left 
hand and an inability to grasp was assessed.  

On VA medical examination in June 1999, the veteran 
complained of pain and numbness involving the entire hand 
including tingling in the four radial digits.  The veteran 
also stated that he had weakness and pain and impaired 
coordination.  On examination, the examiner noted some 
tenderness and pain in the left wrist.  Carpal tunnel 
syndrome signs were positive in the left wrist.  The left 
hand had full extension of four digits with the exception of 
a 15 degree decrease in extension of the proximal 
interphalangeal joint of the middle finger.  The other joints 
of that finger extended normally.  Opposition of thumb to 
little fingers lacked 3/4 inch due to feelings of stiffness.  
Pulp to palm distance with metacarpophalangeal joint straight 
was one inch for the index finger, 3/4 inch for middle and ring 
finger, and 1/2 inch for the small finger.  Pulp to palm 
distance with metacarpophalangeal joints flexed was one inch 
for the index finger, 1/2 inch for the middle and ring fingers, 
and 1/4 inch for the small finger.  

Sensation was diminished in the radial four digits.  
Intrinsic muscle function was unaffected and there was no 
tenderness noted in the left hand.  There was moderate 
diffuse swelling with loss of motion at the index finger 
proximal interphalangeal joint.  Motion of the 
metacarpophalangeal joint of the index finger was zero to 
70 degrees and of the proximal interphalangeal joint was from 
zero to 70 degrees.  There was a well-healed dorsal scar of 
one inch over the proximal phalanx and the proximal 
interphalangeal joint of the index finger.  The extensor 
tendon was functioning and was able to extend the distal 
phalanx.  The various tendons of the left hand seemed to be 
functioning.  The examiner noted that the moderate decrease 
in flexion appeared to be mainly from stiffness rather than 
from loss of tendon function.  There was very slight 
tightness of the palmar fascia at the middle and ring fingers 
without loss of motion.  That was noted as very slight 
Dupuytren's contracture and did not involve the other 
fingers.  

The examiner noted a history of left wrist pain and swelling 
diagnosed as moderate chronic synovitis, probably mostly from 
aging.  The veteran probably had a positive carpal tunnel 
syndrome sign.  The examiner further noted that there was 
some loss of motion and pain due to prior repair of the 
extensor tendon.  The examiner noted the veteran's history as 
a millwright for many years and noted that such work was 
strenuous.  Five years prior, the veteran noted increased 
severity in the symptoms of his left hand, including 
stiffness, numbness, and tingling.  Joint symptoms were 
diagnosed as chronic synovitis and degenerative arthritis, 
especially bothersome at the middle and ring fingers.  
Continued pain and limitation of motion at the index finger 
were diagnosed as persistent scarring.  

The examiner noted flare-ups and an increase in the pulp to 
palm distance of 1/2 inch for each of the four fingers of the 
left hand.  Also, an increase in the pulp to palm distance of 
3/4 inch at each of the forefingers was noted.  The examiner 
noted that the problems that began to increase five years 
earlier with the left hand and wrist were probably unrelated 
to the index finger injury in service.  Favoring the left 
index finger did not significantly increase the problems with 
the left hand and wrist.  The veteran apparently was able to 
compensate for pain and limitation of motion in the left 
index finger.  

II. Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

Residuals of a laceration wound to the dorsal aspect of the 
left hand, with ankylosis of the left index finger is rated 
under Diagnostic Code 5225.  38 C.F.R. § 4.71, Diagnostic 
Code 5225 (1999).  That diagnostic code provides for a 
maximum of a 10 percent rating whether the diagnosis is 
unfavorable or favorable ankylosis and whether it involves 
the major or minor side.  Id.  Noted is that extremely 
unfavorable ankylosis is rated as amputation under the 
appropriate diagnostic codes.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, where 
there is only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (1999).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

III. Analysis

This veteran has presented a well-grounded claim in that he 
asserts increased severity in the symptoms associated with 
residuals of a laceration wound to the dorsal aspect of the 
left hand, with ankylosis of the left index finger.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632.  The Board 
stresses that it has complied with the duty to assist the 
veteran with the development of his claim pursuant to 
38 U.S.C.A. § 5107(a).

In this case, the assignment of a 10 percent evaluation for 
the veteran's left hand and left index finger disability is 
rated at the maximum evaluation available under the pertinent 
diagnostic code.  38 C.F.R. § 4.71, Diagnostic Code 5225.  
That is, there is no rating greater than 10 percent under 
this particular diagnostic code.  Moreover, although the 
determination of a rating code is based on the facts of the 
particular case, see Zink v. Brown at 10 Vet. App. 258, there 
are no clinical data to substantiate extremely unfavorable 
ankylosis so as to rate the veteran's left hand disability 
pursuant to the diagnostic codes related to amputation or to 
any other code otherwise.  Id.  

Furthermore, the Board has considered all potential 
applicable regulations and laws that pertain to the veteran's 
allegations.  Schafrath v. Derwinski, 1 Vet. App. 589.  
Nonetheless, the veteran's disability picture is not so 
unusual or exceptional so as to warrant an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In spite of the 
veteran's complaints of pain and weakness, there is no 
medical evidence that his left hand and left index finger 
disorder interferes with employment or requires frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
Specifically, as noted above during the most recent VA 
medical examination in June 1999, the examiner remarked that 
there was only a moderate decrease in flexion of the tendons 
in the left hand that appeared to be related to stiffness 
rather than loss of tendon function, that there was only very 
slight tightness in the palmar fascia, that the various 
tendons of the left hand appeared to function normally, that 
intrinsic muscle function was not affected, that there were 
no signs of tenderness in the left hand, and that the scar 
was well-healed.  Francisco v. Brown, 7 Vet. App. 55, 58.

Moreover, the examiner noted that the veteran's reported 
problems with the left hand and wrist that apparently began 
to increase five years earlier were probably unrelated to the 
index finger injury in service.  Essentially, the examiner 
stated that favoring the left index finger did not 
significantly increase the problems with his left hand and 
wrist.  The veteran apparently was able to compensate for 
pain and limitation of motion in the left index finger.  
Thus, in view of these objective findings, consideration 
under § 3.321 is not applicable in this particular case.  

Therefore, in light of the above, the medical evidence of 
record does not support more than the current 10 percent 
rating under the relevant diagnostic code.  Overall, the 
veteran's disability picture more nearly approximates the 
10 percent evaluation and no more under these factual 
circumstances.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration wound to the dorsal aspect of the 
left hand, with ankylosis of the left index finger is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

